DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 and 26 of U.S. Patent No. 9,940,212. Although the claims at issue are not identical, they are not patentably distinct from each other because all claimed limitations in the current application are disclosed in U.S. Patent No. 9,940,212.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-19 of U.S. Patent No. 10,606,720. Although the claims at issue are not identical, they are not patentably distinct from each other because all claimed limitations in the current application are disclosed in U.S. Patent No. 10,606,720.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,997,044. Although the claims at issue are not identical, they are not patentably distinct from each other because all claimed limitations in the current application are disclosed in U.S. Patent No. 10,997,044.



17/218,867
US 9,940,212
10,606,720
10,997,044
1
1,3
1, 4, 5, 6
1, 2
2
2
4
2
3
4
1,3
3
4
5
7
4
5
6
8
5
6
7
9
6
7
9, 10
10
7
8
11
11
8
9
12
12, 13
9
10
13
12
10
11
14, 15
12
11
12
16
13
12
13
17
13
13
14
18
14
14
15
19
15
15
16
20
16
16
17
21
17
17
18
22
18
18
19
23
19
19
20
24, 26
1,4,5,6
20, 2



Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Independent claims disclose a method, comprising:  obtaining a plurality of qubit parameters and data describing dependencies of the plurality of qubit parameters on one or more other qubit parameters; identifying a qubit parameter; selecting a set of qubit parameters that includes the identified qubit parameter and one or more dependent qubit parameters; and processing one or more parameters in the set of qubit parameters in sequence according to the data describing dependencies, comprising, for a parameter in the set of qubit parameters: performing a first calibration experiment on the parameter, performing a second calibration experiment on the parameter when the first calibration experiment fails due to errors that are attributable to the parameter, and aborting the processing of the one or more parameters in the set of qubit parameters in sequence when the second calibration experiment fails.
For similar reasons applications 15/948,490, 15/178,136  & 16/743,874 have been allowed. Prior art fails to disclose performing a first calibration experiment on the parameter, and performing a diagnostic calibration algorithm on the parameter when the first calibration experiment fails due to errors that are not attributable to the parameter. These limitations in combination with the claim as a whole is patentably distinct over the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Harris (US 2014/0229722) discloses a method for improving calibration procedures in a quantum processor architecture are described. For example, a dedicated calibration signal source is built into the architecture of the quantum processor for use during calibration. A single calibration signal source is communicatively coupled to many devices in the quantum processor architecture to provide an absolute calibration signal against which various parameters, responses, and/or behaviors of the many devices may be calibrated, either in series or in parallel (Abstract).
Silva (US 2009/0259905) discloses a method for characterizing noise in a quantum system includes determining pulse sequences for unitary twirling operations. Twirling processes are applied to a quantum system to calibrate errors and to determine channel parameters. Noise characteristics are determined from calibration data collected to calibrate the errors and to determine the channel parameters. The noise characteristics are characterized to determine if the noise is independent relaxation of qubits or collective relaxation of qubits (Abstract).
Both prior art references fail to performing a first calibration experiment on the parameter, performing a second calibration experiment on the parameter when the first calibration experiment fails due to errors that are attributable to the parameter, and aborting the processing of the one or more parameters in the set of qubit parameters in sequence when the second calibration experiment fails. These limitations in combination with the claim as a whole is patentably distinct over the prior art of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES EHNE whose telephone number is (571)272-2471. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES EHNE/               Primary Examiner, Art Unit 2113